Talbot, C. J.,
concurring:
I concur in the foregoing opinion, except as indicated herein.
From a conviction of burglary and an order denying a motion for a new trial defendants have appealed.
On the trial Joseph Catón, senior member of the firm of Catón & Son, and one of the owners of the store burglarized, testified on behalf of the state as to the location *519of the store at the southeast corner of Commercial Row and Virginia Street, in the city of Reno; that he closed and locked and left the place about 11 o’clock the night of the burglary, and was called up by telephone by a member of the police force about half-past 2 o’clock that night, and went immediately to the cigar store and found that the outside window had been broken.
One of the grounds upon which defendants moved for a new trial was that there was no evidence to show non-consent of the owners of the goods and chattels, and that "it is a well-established rule of the law that where the owner is called as a witness in cases where the indictment charges a burglarious entry with intent to commit larceny, circumstances tending to show nonconsent will not suffice, and the failure of the owner to testify as to non consent is fatal.”
In support of this contention we are referred more especially to Texas cases, holding that if obtainable the testimony of the owner that he did not consent must be supplied. These opinions are not in harmony with others in the same state, and are contrary to the common law and the practice prevailing in most of the other states. It is somewhat unusual to find conflicting opinions of the same court written by the same judge published in the same report. In McMahon v. State, 1 Tex. App. 105, and in Rains v. State, 7 Tex. App. 588, it was held that the owner need not be called to prove nonconsent; and in Erskine v. State, 1 Tex. App. 405, and Jackson v. State, 7 Tex. App. 363, it was held that he must be called. In Wilson v. State, 12 Tex. App. 487, it was held that both the owner and possessor must be called, if available, before resorting to circumstantial evidence. Among the other cases in that state which are not in harmony are Wisdom v. State, 42 Tex. Cr. 579, Bowling v. State, 13 Tex. App. 338, Henderson v. State, 14 Tex. 504, Dresch v. State, 14 Tex. App. 175, and Williamson v. State, 13 Tex. App. 514. The cases in Texas holding that there must be direct evidence of the nonconsent of the owner, and the one in Nebraska so holding, which has been overruled, apparently resulted from Phillips on Evidence, 635, *520which followed an early case in England which was afterwards repudiated and never became the law generally in that country. In the English case, R. v. Rogers, 2 Camp. 654, under an indictment for coursing a deer without the consent of the owner, it was held in the year 1811 that the owner must be called to negative the consent; but in cases fifteen years later, R. v. Hasy, 2 C. & P. 458, for cutting timber without the owner’s consent, and in R. v. Allen, 1 Moo. C. R. C. 154, for killing deer without the owner’s consent, it was held that direct evidence of nonconsent of the owner or landlord was not required. In Nebraska, following Phillips on Evidence and the early English case, it was held that the owner must be called to prove that he did not consent (Rema v. State, 52 Neb. 376; Perry v. State, 44 Neb. 415). Later, the supreme court of that state declined to adhere to that rule, and in Wiegrefe v. State, 66 Neb. 23, and Von Syoc v. State, 69 Neb. 522, said: "All the circumstances surrounding the alleged larceny were inconsistent with a taking with the consent of the owners; and want of consent may be inferred from circumstances shown in evidence, as well as by direct testimony that none was given. ”
In Hurst v. Territory, 16 Okl. 600, 86 Pac. 280, it was held that under an indictment for larceny of an animal it was not necessary to allege or prove the nonconsent of the owner of the stolen- property. See, also, State v. Booth, 46 Mont. 326, 127 Pac. 1017.
In People v. Davis, 97 Cal. 194, 31 Pac. 1109, after citing People v. Nelson, 56 Cal. 82, the court said: "The money was in the possession of Ah Chung, and was taken from his person by the defendants. Therefore it was presumptively his property, and that was sufficient proof of ownership. Under the penal code of this state it is not necessary to allege in the indictment or information that the property was taken against the will of the owner. There is nothing found in the definition of 'larceny’ to that effect.”
The question is considered by Prof. Wigmore at section 2089, volume 3, of his work on Evidence, in which he *521says: "At the suggestion of two eminent American writers and judges, based upon a single English ruling afterwards repudiated, a rule came near to be built up that, on a charge of larceny, the evidence that the taking was done against the owner’s consent must include the owner’s testimony as an indispensable element. * * * This proposed rule — which might, perhaps, be more correctly classed as a rule of preference — had but a slight foundation. Premised by certain unimportant English rulings as to the burden of proof in showing a negative, there came a single tentative ruling requiring, in proof of nonconsent, the testimony of the person whose non-consent was affirmed. This was afterwards wholly repudiated- in England.- Nevertheless, the approval of the eminent writers above quoted gave the question a vogue in this country, and- left it a living one long after the suggestion had been- negatived in England. In at least three jurisdictions the suggestion seems to have-become the law, and perhaps in one or two others. In the remainder no notice of the suggestion has in general been taken. So far as the -policy of -it is concerned, there is nothing to be said in its favor. The accused is amply protected by the rule of reasonable doubt, and the proposed rule merely adds an unnecessary complication and an opportunity for contriving-a verbal trap for the judge in his instructions to the jury.”
At section 752a, Bishop’s New Criminal Procedure, it is said: "At common law, except under such special circumstances as will vary the rule only to outward appearance, if the owner of a chattel consents to another’s taking it, such taking cannot be larceny. If the -consent was given, it is matter simply of defense. Hence non-consent is not averred in the indictment, and it need not be proved. But in a few of our states there are, as in Texas, statutory larcenies whereof, nonconsent is an affirmative element; thus, 'without the consent of the owner. ’ Then nonconsent must be alleged by the prosecutor and proved. In such a case, while we have seeming rulings that the agent or his owner must be called to the nonconsent, the better doctrine accepts, as adequate *522in law, circumstantial evidence and the testimony of other witnesses.”
In order that the rights of accused persons may be properly safeguarded, there is no necessity, under a statute like ours, which does not demand it, for the enforcement of so strict a rule as one requiring the owners and possessors of property stolen or burglarized to take the-stand and testify directly that they did not consent. In this day and generation, when an accused person in this country is allowed counsel and to take the stand and have witnesses produced in his behalf, and when the state is required to satisfy every one of twelve disinterested jurors beyond a reasonable doubt that he is guilty before conviction can be secured, there is no good reason why in burglary and larceny the nonconsent of the owner must be proved by his direct testimony, nor why it may not be shown by circumstances, the same as any other fact, if the circumstantial evidence indicates it and the other essential elements of the crime beyond a reasonable doubt. To exact the direct testimony of the owner that he did not consent, when this is shown by the circumstances, is not only to require a vain thing, but would, in many cases where the owner is ill or absent, or is a corporation, tend to delay or obstruct the administration of justice without bringing any necessary safeguard to innocent persons accused of crime. The .failure to have the owner testify that he did not consent to any breaking or burglary was not sufficient ground for a non-suit nor for the granting of a new trial, because the circumstantial evidence indicated that he did not consent.
The testimony of one of the owners of the cigar store alleged to have been burglarized that he closed the store about 11 o’clock that evening and went home, and was called on the telephone by the police at about half-past 2 o’clock that night, and upon going immediately to the cigar store found the outside window broken, is satisfactory circumstantial evidence that there was an attempt to commit burglary and that the window was broken without his consent.
*523When the circumstances proven will lead to the conclusion, as in this case, that the owner did not consent, if the accused wishes to avail himself of the consent of the owner he ought to be required to prove it and to overcome the case made for the state by the circumstantial evidence. Whatever doubt may exist as to whether the defendants broke the window or committed a burglary, does not pertain to the evident fact that the owners did not consent to the breaking. The state should not be required to show the facts by direct testimony, even when obtainable, if there is conclusive circumstantial evidence indicating the commission of the crime beyond a reasonable doubt.
If the accused wished to rely upon the consent of the owner as a defense, or desired to have his testimony in this regard, they were at liberty to use him as a witness and ask him whether he had given his consent, or take the stand and show by their own testimony that he had given his consent. No suggestion was made nor exception taken on the trial which called this objection to the attention of the court so that direct evidence would have been supplied if desired. If, in the .nighttime, at the point' of a gun, a man is relieved of his money, there would be as much necessity for his testimony that he did not consent as in this case. The rule is well settled that when the ground of the objection is not specified, and the exception promptly taken on the trial, the objection is waived. (McGurn v. McInnis, 24 Nev. 370; Finnegan v. Ulmer, 31 Nev. 523; State v. Williams, 31 Nev. 360; State v. Jacobs, 7 Nev. 408; State v. Mangana, 33 Nev. 511; State v. Foster, 136 Mo. 653; State v. Clark, 36 Nev. 472; Wigmore on Evidence, sec. 20.) It is also well settled by numerous cases in this court that any technical error which does not prejudice the substantial rights of the accused is not ground for the reversal of a verdict of the jury. (State v. Mircovich, 35 Nev. 485; State v. Clark, 36 Nev. 472.) As the circumstances indicated the nonconsent of the owner, his failure to testify that he did not consent did not prejudice the defendants.
*524As offered to ■ the • court, instruction No. 9, to which exception is- taken, reads: "You are further instructed that, in order to constitute the crime of burglary, it is not necessary to prove that the defendants, or either of them, actually stole, took, or carried away any of the goods and chattels of- Joseph Catón & Son, contained in the store alleged in the- indictment to have been burglarized. The gist of the crime of burglary- is the entering of the store with the intent to steal the goods contained in said store, regardless of the fact whether or not there was an actual stealing of the said goods. ”
The instruction was given as modified by drawing a pen through the clause "regardless of the fact whether or not there was an .actual stealing of the said goods.” It would have been sufficient to have eliminated the words "the fact.” There is no particular harm in crossing over part .of the words in an instruction and leaving them legible, unless they state some matter which is not the law or which is prejudicial, in which-case they should be obliterated so as not to - be - discernible, or the instruction should be rewritten before given to the jury. This instruction is attacked as leaving to " one side the entire question of- burden of proof, presumption .of innocence, reasonable doubt, and as being biased, one-sided and misleading.” It- properly told -the jury that it is not necessary that there be an actual stealing or taking of goods in order to constitute the crime of burglary. Under the statute, entering with intent to steal constitutes the crime. It was not necessary to have- every legal proposition covering' the case stated in the instruction; and, if the defendants desired instructions on other principles of law applicable, it was their .privilege to have them drawn and- to request that. they be given to -the jury. (State v. Ring, 16 Nev. 307; State v. St. Clair, 16 Nev. 207; State v. Davis, 14 Nev. 407; State v. Pritchard, 15 Nev. 74; State v. Raymond, 11 Nev. 98.)
It is also claimed that the verdict is contrary to the evidence and the law. It is urged in the brief that the "officer testified that the defendant Patchen said when *525arrested that the window was broken and the goods scattered on the pavement when defendants arrived at the cigar stand; that they picked- the things, 'up and placed them. on. the window sill- or counter, and -that the defendant Burke said when asked-what he was doing that 'they wanted to buy some tobacco.’ Was there anything criminal about such conduct? The place was ablaze with light, the window wide open.” It is. said that the testimony introduced by the state is inconsistent with the crime of burglary, and that the state is bound by its evidence, including proof of the statement made by the defendants. As they were found at the counter by the broken window of the cigar store between 2 and 3 o’clock in the morning, when the street was usually-deserted, and the officer testified that while he was on the sidewalk a few doors away he heard the breaking of the glass, and the interval from that time until the arrest of the defendants at the cigar stand being So brief, and considering the proximity .of the officers and -the defendants, it seems improbable- that any other person could have broken into the cigar store without having been observed by the defendants and the officers.
There was evidence .for the jury to consider sufficient to sustain the conviction. Ñor should the state be bound by the self-serving declarations of defendants, not under oath, made at the time they were arrested, that they wanted to buy tobacco, when other circumstances were proved by the state from which the jury may have inferred that they had broken through the window and committed burglary.